 WAYLAND DISTRIBUTING COMPANY459Wayland Distributing Company Inc. and InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Ind., Local Union No.999, Petitioner.Case 15-RC-5084June 25, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Ronald T. Russell ofthe National Labor Relations Board. Following theclose of the hearing the Regional Director for Region15 transferred this case to the Board for decision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(7) of the Act.4.The parties stipulated that the Employer is anAlabama corporation with home offices located inBirmingham, Alabama. It is engaged in the contracthandling of mail for the United States Postal Service,and it annually receives revenues in excess of $100,000from the United States Postal Service for the serviceof handling mail both inside the State and outside theState of Alabama.The Petitioner requests a unit consisting of alltruckdrivers, shop and maintenance employees I lo-cated in Mobile, Alabama, and Pensacola, Florida.The Employer's position is that the only appropriateunit would be a unit of all unrepresented drivers andshop employees of Wayland Distributing Company,Inc.,wherever located.iThere are no shopand maintenanceemployees in Mobile orPensacolaat the present timeThe Employer has drivers stationed in Nashville,Tennessee; St. Louis, Missouri; New Orleans, Louisi-ana;Memphis, Tennessee;Mobile, Florence, andBirmingham, Alabama; Atlanta, Georgia; Columbia,South Carolina; Knoxville and Chattanooga, Tennes-see; Jacksonville, Florida; and Jackson, Mississippi.There are no shop employees stationed anywhereother than Birmingham. With the exception of theterminals located in Jacksonville, Florida, Jackson,Mississippi, andMobile, Alabama, and driver dis-patched on a run is dispatched out of Birmingham.The terminal manager at Mobile is J. R. McCauleywho is responsible for dispatching, seeing that sched-ules are adhered to, and getting equipment in and out.McCauley also distributes the driver's paychecks andis responsible for keeping the time for all the driversin the Mobile area. He also effectively recommendsemployees for hire and discharge, and according toC. G. Wayland, president of the Employer, he has theauthority to discharge an employee for misconduct.There are approximately eight drivers in the Mobilearea. They all have regularly scheduled runs whichbegin and end in Mobile. They are hourly paid andthe wage determination for each route is contained inthe contract between the Employer and the PostalService. In addition, there is one regular driver inPensacola, Florida, who is apparently also supervisedby McCauley.There is little temporary interchange with drivers atother locations, and although it is permissible for adriver to transfer from one contract run to another,based on seniority, very few transfers occur. There isno prior history of bargaining 2 and no labor organiza-tion seeks to represent these drivers on any other ba-sis.We find in these circumstances that thesingle-terminal unit,' with the addition of the Pensa-cola driver, requested by the Petitioner is appropriate.Accordingly, we find that the following unit is ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All drivers and shop and maintenance employ-ees of the Employer based in either Mobile, Ala-bama, or Pensacola, Florida, excluding officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]2 Pursuant to a Decision and Directionof Election in Case 12-RC-4225,a union wascertified as the bargaining representative for the drivers em-ployed by the Employer at its Jacksonville, Florida,terminal.Negotiationswere scheduledto begin on the day of the hearingin the instant case7Groendyke Transport, Inc,171NLRB 997204 NLRB No. 72